United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, WORLDWAY AIR
MAIL CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1609
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal of the February 21, 2007 nonmerit
decision and the November 2, 2006 schedule award of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.1
ISSUES
The issues are: (1) whether appellant has greater than 37 percent impairment of the right
upper extremity and greater than 32 percent impairment of the left upper extremity; and
(2) whether the Branch of Hearings & Review properly denied appellant’s December 7, 2006
request for a hearing.

1

The record on appeal includes additional medical evidence received after the Office issued its November 2, 2006
and February 21, 2007 decisions. The Board cannot consider evidence on appeal that was not in the case record
which was before the Office at the time of its final decision. 20 C.F.R. § 10.501.2(c) (2007).

FACTUAL HISTORY
Appellant, a 55-year-old former letter sorting machine operator, has an accepted
occupational disease claim for right wrist ganglion cyst, bilateral ring trigger finger and bilateral
carpal tunnel syndrome, which commenced on or about October 8, 1993. On May 30, 1996 she
underwent an Office-approved right carpal tunnel release. Appellant received schedule awards
on February 13, 2002 for 34 percent impairment of the right upper extremity and 32 percent
impairment of the left upper extremity.2 The awards totaled 205.92 weeks’ compensation,
covering the period January 21, 2001 to January 2, 2005.
On February 9, 2005 appellant underwent a second Office-approved surgical procedure
on her left wrist. Dr. Robert J. Kolesnik, a Board-certified orthopedic surgeon, performed a left
carpal tunnel release and left finger flexor tenosynovectomy. The Office paid appellant
appropriate wage-loss compensation and in June 2005, she returned to work part time. She
resumed her full-time duties on September 22, 2005.
In a report dated December 7, 2005, appellant’s treating physician, Dr. Michael J.
Einbund, a Board-certified orthopedic surgeon, advised that she had reached maximum medical
improvement following her latest surgery. He found 10 percent impairment of the right upper
extremity and 12 percent impairment of the left upper extremity due to sensory deficits or pain.
On March 9, 2006 appellant filed a claim for an additional schedule award. The Office
referred the case record to its medical adviser, Dr. Ellen L. Pichey. In an August 15, 2006 report,
Dr. Pichey found an additional three percent impairment of the right upper extremity.3 Her
assessment was based in part on Dr. Einbund’s December 7, 2005 examination findings. While
there was no evidence of impairment due to loss of range of motion, Dr. Pichey found bilateral
upper extremity impairment due to combined motor and sensory deficits involving the median
nerve. The left upper extremity impairment was 31 percent, while the right upper extremity
impairment was 36 percent. Dr. Pichey also found two percent impairment due to mild
triggering in both hands. The bilateral trigger finger impairment combined with the upper
extremity motor and sensory deficits, represented an overall right upper extremity impairment of
37 percent and a left upper extremity impairment of 32 percent. According to Dr. Pichey,
appellant reached maximum medical improvement on December 7, 2005.
On November 2, 2006 the Office awarded appellant an additional three percent
impairment of the right upper extremity, which represented 9.36 weeks’ compensation. With
respect to the left upper extremity, the Office found that there was no additional impairment
beyond the previously awarded 32 percent.

2

The overall impairment ratings were based on a combination of upper extremity impairments including loss of
range of motion, loss of strength and sensory deficits.
3

Dr. Pichey is Board-certified in both family medicine and occupational medicine. In addition to the August 15,
2006 impairment rating, he provided the July 9, 2001 rating that formed the basis of appellant’s February 13, 2002
schedule award.

2

On December 7, 2006 appellant requested an oral hearing. She acknowledged that her
request was beyond the 30-day filing period, but explained that her father’s recent death kept her
away from home until November 28, 2006.
By decision dated February 21, 2007, the Branch of Hearings & Review denied
appellant’s request for an oral hearing because it was untimely. Appellant was also denied a
discretionary hearing. The Branch of Hearings & Review advised her that she could pursue her
claim for an additional schedule award by requesting reconsideration before the Office and
submitting additional evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.4 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.5 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).6
ANALYSIS -- ISSUE 1
Based on the December 7, 2005 examination findings, the Office medical adviser
calculated a right upper extremity impairment of 37 percent and a left upper extremity
impairment of 32 percent. Dr. Pichey explained that appellant’s left upper extremity symptoms
represented a 70 percent deficit and his right upper extremity symptoms represented an 80
percent deficit.7 Under Table 16-15, A.M.A., Guides 492, the maximum upper extremity
impairment for combined motor and sensory deficits involving the median nerve is 45 percent.
To determine the upper extremity impairment one multiplies appellant’s impairment
classification (70 percent, left and 80 percent, right) by the maximum percentage loss due to
combined motor and sensory deficits (45 percent). Applying this formula, appellant had 31
percent impairment for the left upper extremity (70 percent x 45 percent) and 36 percent
impairment for the right upper extremity (80 percent x 45 percent).
The additional two percent impairment for bilateral ring trigger finger was calculated by
applying Tables 16-18 and 16-29, A.M.A., Guides 499, 507. Pursuant to Table 16-18, the
4

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2000).
5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

7

See Tables 16-10 and 16-11, A.M.A., Guides 482, 484.

3

maximum upper extremity impairment for disorders affecting the entire ring finger is nine
percent. In his December 7, 2005 report, Dr. Einbund noted triggering of both the left and right
ring fingers. He did not otherwise describe the severity of the triggering. Therefore, the Office
medical adviser rated the severity as mild, which under Table 16-29 represents a 20 percent
impairment of the digit. The upper extremity impairment is obtained by multiplying the 9
percent ring finger impairment under Table 16-18 by the 20 percent digit impairment obtained
from Table 16-29.8 The two percent impairment for ring finger triggering is then combined with
the upper extremity impairment due to motor and sensory deficits.9 The Office medical adviser
properly found 37 percent impairment of the right upper extremity and 32 percent for the left
upper extremity. The August 15, 2006 impairment rating is consistent with Dr. Einbund’s
examination findings and conforms to the A.M.A., Guides (5th ed. 2001). As such, the Office
medical adviser’s impairment rating constitutes the weight of the medical evidence.10 Because
appellant had already received an award for 34 percent impairment of the right upper extremity
and 32 percent impairment for the left upper extremity, she was entitled to receive an additional
3 percent impairment for the right upper extremity based on Dr. Pichey’s August 15, 2006 rating.
She has not presented any evidence that she has greater permanent impairment than what the
Office has already awarded her.
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or a review of the written record.11 A request for either an oral hearing or a
review of the written record must be submitted, in writing, within 30 days of the date of the
decision for which a hearing is sought.12 If the request is not made within 30 days, a claimant is
not entitled to a hearing or a review of the written record as a matter of right. Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority to either grant or deny a hearing request and the Office must exercise its discretion.13
ANALYSIS -- ISSUE 2
Appellant filed her hearing request more than 30 days after the November 2, 2006
schedule award. Because of the untimely nature of the request, she is not entitled to a hearing as
a matter of right. In its February 21, 2007 decision, the Branch of Hearings & Review also
denied appellant’s request for a hearing on the grounds that the pertinent issue could be
addressed by requesting reconsideration and submitting additional relevant evidence. This
particular basis for denying appellant’s request is considered a proper exercise of discretionary
8

See Section 16.7c, A.M.A., Guides 506.

9

See Combined Values Chart, A.M.A., Guides 604-06; section 16.7, A.M.A., Guides 498.

10

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

11

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a).

12

20 C.F.R. § 10.616(a).

13

See Herbert C. Holley, 33 ECAB 140 (1981).

4

authority.14 Moreover, there is no evidence in the case record indicating that the Branch of
Hearings & Review otherwise abused its discretion. Accordingly, the Board finds that the Office
properly exercised its discretion in denying appellant’s request for a hearing.
CONCLUSION
Appellant has not demonstrated that she has greater than 37 percent impairment of the
right upper extremity and greater than 32 percent impairment of the left upper extremity. The
Board further finds that the Branch of Hearings & Review properly denied appellant’s
December 7, 2006 request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2007 and November 2, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Mary B. Moss, 40 ECAB 640, 647 (1989).

5

